                           Case 1:20-cv-07878-LLS Document 42 Filed 09/13/21 Page 1 of 1
   0RIGINAr se 120-cv-07878-LLSGSE!. F:~13/21                                                               Page 1 of 1

                                                             Garson, Segal, Steinmetz, Fladgate LLP


            Robert Garson 0           Stephen Greenwald              Kevin Kehrli,                               Tel : +l (212) 380-3623
            Michael Steinmetz• cc O   John Lane cc                   Maddie Brown                                Fax : +1 (347) 537-4540
            Chris Fladgate •          Timothy Kendal 0
            Thomas Segal •            llan Ben Avraham v'

            Additional Bar
            Memberships
            • England end Wale,
                                      oc
                                      0
                                           Potent Bar
                                           Victoria (Australia)
                                                                     :ust>c'·. soNY•?.                            Email : kk@gs2law . com

            • Paris
            • New Jersey
                                      V Israel
                                      0 Cclcrcdo                      D<)CUMENT
                                                                       . .... ..,
            < Pennsylvania
                                                                     , FlF.C'TRO~IC~LLY FILED
                ViaECF              /                                 Ut •< · #: _ _ _ ___,,____..--~ . September 13, 2021
                Hon. Louis L. St~on                                   0 A l !·. FILED:__..·~-
                                                                                           1f_l'>_· _J ~--
                                                                                                        -- \_
                United States District Court
                Southern District of New York
                500 Pearl Street
                New York, NY 10007

                Re: Wood v. Observer Holdings, LLC et al. (1 :20-cv-7878(LLS)

                To the Hon. Louis L. Stanton:

                       This firm represents the defendants in the above-referenced action. I write to request an
                adjournment of the Initial Conference presently scheduled for October I, 2021 at 12:00 pm.

                        The reason for the adjournment request is that both counsel of record for Defendants are
                unable to attend the conference, one due to preexisting commitments and the other due to travel
C'3             and religious observance.
LL.I
~
c::                     Accordingly, pursuant to Your Honor's Individual Rule l.E, and with the consent of
c::,            counsel for Plaintiff, Defendants respectfully request that the Court adjourn the conference to a
1:3             later date.
::2::::
LL.I                   There has been one prior request to adjourn this conference, which was made by Plaintiff,
                consented to by Defendants, and granted by the Court.
c:::,
c:.:~                  Further, I have taken the liberty to confer with counsel for Plaintiff to check their
-=::.;,;;
LL.I            availability for potential adjournment dates, and counsel for both sides would be available on
                October 8, 2021, October 15 , 2021, and October 22, 2021, but not October 29, 2021.


                                                                                                      Respectfully Submitted,

                                                                                                      Isl Kevin Kehrli
                                                                                                      Kevin Kehrli, Esq.


                                           USA: 164 WEST 25TH STREET, 11 TH FLOOR, NEW YORK, NY 10001
                                                    UK:, 2 BEDFORD Row, LONDON WCl R 4BU
                                                               www.GS2LAW.COM
